EXHIBIT 10.2
 
 
FIFTH AMENDMENT
 
FIFTH AMENDMENT (the “Amendment”), dated as of August 11, 2009 (the “Amendment
Date”), with respect to that certain Credit Agreement, dated as of August 1,
2006 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), among Christie/AIX, Inc., a Delaware corporation (the
“Borrower”), the Lenders and General Electric Capital Corporation, a Delaware
corporation (“GE Capital”), as the administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement to, among other things, amend the application of certain prepayments
of principal;
 
WHEREAS, the Lenders are willing to agree to the requested amendments on the
terms and conditions contained herein;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
 
1.    Definitions.  Unless otherwise defined herein, terms defined in the Credit
Agreement shall have their defined meanings when used herein.
 
2.    Amendment to Credit Agreement.
 
(a)    As of the Amendment Date, Section 1.1 of the Credit Agreement shall be
amended to add the following new definitions in the correct alphabetical order:
 
“Fifth Amendment Effective Date” means August 11, 2009.
 
“Fifth Amendment Prepayment” means the prepayment of the Obligations on the
Fifth Amendment Effective Date pursuant to Section 2.6(b)(i) in an amount equal
to $5,000,000.
 
(b)    As of the Amendment Date, Section 2.10(b) of the Credit Agreement shall
be amended by adding before the “.” at the end of such section the following
proviso:
 
; provided, however, that, notwithstanding anything to the contrary contained
herein, the Fifth Amendment Prepayment shall be applied ratably to the
twenty-four (24) scheduled installments on the Loans following the Fifth
Amendment Effective Date
 
 
 

--------------------------------------------------------------------------------

 
 
3.    Representations and Warranties.  In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, the Loan Parties hereby
represent and warrant to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Loan Parties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (after giving effect hereto), except where
such representations and warranties expressly relate to an earlier date in which
case such representations and warranties were true and correct in all material
respects as of such earlier date and (b) no Default or Event of Default has
occurred and is continuing.
 
4.    Conditions to Effectiveness.  This Amendment shall be effective on the
date when the following conditions shall have occurred:
 
(a)    the Administrative Agent shall have executed this Amendment and shall
have received counterparts hereof, duly executed and delivered by the Borrower,
Holdings and the Required Lenders;
 
(b)    no Default of Event of Default shall have occurred and be continuing;
 
(c)    simultaneously with the effectiveness of this Amendment, Access IT shall
have received $75,000,000 in proceeds from the issuance of Indebtedness to
Sageview Capital LP and its Affiliates on terms substantially consistent with
those described in the Term Sheet draft distributed to the Lenders dated August
10, 2009 and attached hereto as Exhibit A (the “Term Sheet”);
 
(d)    the Borrower shall, simultaneously with the effectiveness of this
Amendment, issue shares of common stock to Holdings in exchange for $5,000,000;
 
(e)    Holdings shall, simultaneously with the effectiveness of this Amendment,
execute and deliver to the Administrative Agent a Pledge Amendment to the Pledge
Agreement together with the stock certificate representing such shares and a
stock power, executed in blank;
 
(f)    the Borrower shall, simultaneously with the effectiveness of this
Amendment, pay to the Administrative Agent, for the ratable benefit of the
Lenders, $5,000,000 to be applied to the Loans as set forth in the Credit
Agreement (as amended by this Amendment); and
 
(g)    the Borrower shall have paid all fees and expenses of Administrative
Agent’s counsel, Fulbright & Jaworski L.L.P., owing to date.
 
5.    Reference to Credit Agreement.  Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like or similar import shall mean and be a reference to the Credit
Agreement, as modified and amended by this Amendment.
 
6.    Governing Law and Jurisdiction.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND
 
 
-2-

--------------------------------------------------------------------------------

 
 
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
7.   Expenses.  The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable costs and expenses incurred in connection with the
preparation and delivery of this Amendment, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.
 
8.    Headings.  Section headings in the Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
9.    Counterparts.  This Amendment may be executed by the parties hereto in any
number of separate counterparts (including by facsimile transmission) and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.
 
10.   Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Borrower, Holdings and their respective successors and
assigns, and upon the Administrative Agent and the Lenders and their respective
successors and assigns.
 
11.   Continuing Effect.  Except as expressly amended hereby, the Credit
Agreement, as amended by this Amendment, shall continue to be and shall remain
in full force and effect in accordance with its terms.  This Amendment shall not
constitute an amendment or waiver of any provision of the Credit Agreement not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any action on the part of the Borrower that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein.  Any reference to the “Credit Agreement” in the Loan
Documents or any related documents shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment.  The Amendment constitutes a Loan
Document.  For the avoidance of doubt, it is understood and agreed that nothing
herein shall be or shall be deemed to be a consent, acceptance or waiver with
respect to the terms contained in the Term Sheet and that the Administrative
Agent and the Lenders reserve all rights and remedies available to them under
the Credit Agreement and the other Loan Documents as a result of or in
connection with the performance of the obligations contemplated by the Term
Sheet and the definitive documentation related thereto.
 
12.   NO ORAL AGREEMENTS.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EMBODY
THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
13.   General Waiver and Release.  IN ADDITION, TO INDUCE ADMINISTRATIVE AGENT
AND LENDERS TO AGREE TO THE TERMS OF THIS AMENDMENT, THE LOAN PARTIES (BY THEIR
EXECUTION BELOW) REPRESENT
 
 
-3-

--------------------------------------------------------------------------------

 
 
AND WARRANT THAT AS OF THE DATE OF THEIR EXECUTION OF THIS AMENDMENT THERE ARE
NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO THEIR RESPECTIVE
OBLIGATIONS UNDER THE CREDIT AGREEMENT, THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THERE EXIST ANY SUCH
CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS, THE LOAN PARTIES (BY
THEIR EXECUTION BELOW) HEREBY:
 
(A)   FOREVER GENERALLY WAIVE ANY AND ALL CLAIMS, OFFSETS, DEFENSES AND/OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING ON OR PRIOR TO THE DATE OF
THEIR EXECUTION OF THIS AMENDMENT; AND
 
(B)   FOREVER RELEASE, ACQUIT AND DISCHARGE THE RELEASED PARTIES FROM ANY AND
ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH ANY LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING ON OR PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE CREDIT AGREEMENT, THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREIN.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers as of the day and year
first above written.
 

 
CHRISTIE/AIX, INC.,
as a Borrower
 
 
 
By /s/ A. Dale Mayo                                    
Name A. Dale Mayo                                          
Title CEO                                                            
 
 
 
 
ACCESS DIGITAL MEDIA, INC.
 
 
 
By /s/ A. Dale Mayo                                    
Name A. Dale Mayo                                          
Title CEO                                                            

 
 
 
 
 

 
[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




 
GENERAL ELECTRIC CAPITAL
CORPORATION,
as the Administrative Agent and Lender
 
 
 
By  /s/ Carl A. Felton III                              
Name  Carl A. Felton III                               
Title  Duly Authorized  Signatory                
  

 
 
 
 
 

 
[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




 
CIT LENDING SERVICES CORPORATION,
as a Lender
 
 
 
By                                                                    
Name                                                                    
Title                                                                    

 
 
 
 
 

 
[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




 
TD BANK, N.A.,
as a Lender
 
 
 
By  /s/ Gary R. Martz                                   
Name  Gary R. Martz                                         
Title  Vice President                                       
 

 
 
 
 
 

 
[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




 
SOCIETE GENERALE,
as a Lender
 
 
 
By  /s/ Elaine Khalil                                      
Name  Elaine Khalil                                            
Title  Managing Director                                 

 
 
 
 
 

 
[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




 
AIB DEBT MANAGEMENT LTD,
as a Lender
 
 
 
By  /s/ Gregory J. Wiske                              
Name  Gregory J. Wiske                                    
Title  Senior Vice President                          
          Investment Advisor to AIB Debt     
          Management, Limited                         

 

 
 
By  /s/ Shreya Shah                                     
Name  Shreya Shah                                           
Title  Vice President                                     
          Investment Advisor to AIB Debt     
          Management, Limited                         

 
 
 
 
 
 

 
[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 

--------------------------------------------------------------------------------

 




 
CIFC FUNDING 2006-I, LTD,
as a Lender
 
 
 
By                                                                    
Name                                                                    
Title                                                                    

 
 
 
 
 

 

[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 

--------------------------------------------------------------------------------

 

Exhibit A
Term Sheet




See attached.
 
 
 
 
 
 
 
 

[SIGNATURE PAGE TO FIFTH AMENDMENT]
 
 
 
 
